Exhibit Employment Agreement Between Peter S. Kraus and AllianceBernstein Corporation, AllianceBernstein Holding L.P. and AllianceBernstein L.P. This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 19th day of December, 2008 (the “Commencement Date”), between AllianceBernstein L.P. (the “Private Partnership”), AllianceBernstein Holding L.P. (“Holding,” and together with the Private Partnership, the “Partnership”) and AllianceBernstein Corporation (the “Corporation”, and together with the Partnership, the “Company”) and Peter S. Kraus (the “Executive”). WHEREAS, the Company desires to employ the Executive as Chairman of the Board of the Corporation and Chief Executive Officer of the Corporation and the Partnership, and the Executiveis willing to be employed in such capacities, on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants, terms and conditions set forth herein, and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed between the Company and the Executive as follows: 1.
